PER CURIAM.
Defendant appealed from an order denying his motion for judgment non obstante or a new trial.
Defendant was convicted of being the father of an illegitimate child. He now attacks the sufficiency of the evidence. No useful purpose can be served by a discussion of the evidence. The effort to bring this case within the application of State v. McCullough, 102 Minn. 419, 113 N. W. 1059, and State v. Ahrens, supra, p. 294, is futile. In this case facts constituting an opportunity are present. If the girl’s testimony is true defendant is guilty. If his story is true he is innocent. Each can point to some circumstances which corroborate his claim, and tend to discredit the claim of the other. It is just an ordinary case of fact with plenty of evidence to sustain a finding either way. ,
Affirmed.
Hilton, J. took no part.